



Exhibit 10(p)

FLORIDA PUBLIC UTILITIES COMPANY




NON-EMPLOYEE DIRECTOR COMPENSATION PLAN




Adopted  March 18, 2005




1.

Purpose. The purpose of the Plan is to enable Florida Public Utilities Company
(the "Company") to compensate each non-employee member of the board of directors
of the Company (such board of directors hereinafter referred to as the “Board”
and each such non-employee member of the Board hereinafter referred to as the
“Director”) who contributes to the Company's success, and to better ensure that
the interests of such Director are more closely aligned with the interests of
the Company's shareholders by paying a portion of his or her compensation in
shares of the Company’s common stock (“Common Stock”).




2.

Payment of Annual Retainer in Common Stock. Each Director shall be paid an
annual retainer fee (the “Retainer Fee”) payable partially in cash ( the “Cash
Portion of the Retainer Fee”) and partially in shares of Common Stock  (the
“Stock Portion of the Retainer Fee”) as determined from time to time the Board.
The total amount of the Retainer Fee shall also be determined from time to time
by action of the Board. The Cash Portion of the Retainer Fee and the Stock
Portion of the Retainer Fee shall be payable or distributable, as applicable no
later than the 15th business day following the Company’s annual meeting and
shall represent consideration for services to be performed for the current
fiscal year. To be entitled to an annual Retainer Fee, the Director must be a
member of the Board on the first day following the annual meeting for the
current fiscal year.




3.

Other Compensation. In addition to payment of the Retainer Fee provided for in
Section 2, each Director shall be paid such additional cash fees for attendance
at Board and Board Committee meetings as approved by the Board from time to
time.




4.

Distribution of Common Stock. The maximum number of shares of Common Stock
available for distribution pursuant to the Plan shall be 25,000 shares, subject
to adjustment as set forth in Section 5. The shares of Common Stock issuable to
Directors under the Plan shall be issued from shares held in the Company's
treasury.




5.

Adjustment to Shares of Stock Issuable Pursuant to Plan.  In the event of any
change in the outstanding shares of Common Stock of the Company by reason of any
stock split, stock dividend or recapitalization of the Company, an equitable
adjustment shall be made to the number of shares of Common Stock issuable under
the Plan and the amount of the Stock Portion of the Retainer Fee set forth in
Section 2 as the Board determines is necessary or appropriate, in its
discretion, to give proper effect to such corporate action. Any such adjustment
determined in good faith by the Board shall be conclusive and binding for all
purposes of the Plan.




6.

Amendments. The Plan may be amended, modified or terminated by the Board at any
time.




7.  

Miscellaneous.




(a)

The Company may require that the Directors shall agree to acquire shares of
Common Stock under the Plan for investment and not for resale or distribution
except pursuant to a registration statement under the Securities Act of 1933 or
an exemption from such

registration, and may require that certificates representing such shares shall
bear a customary restrictive legend to this effect.




(b)

The interest of a Director under the Plan shall not be assignable by the
Director or the Director's beneficiary or legal representative, either by
voluntary assignment or by operation of law, and any such attempted assignment
shall be ineffective to transfer the Director's interest; provided, however,
that (i) the Director may designate beneficiaries to receive any benefit payable
under the Plan upon death, and (ii) the legal representative of the Director's
estate may assign his or her interest under the Plan to the persons entitled to
any such benefit.




(c)

Nothing contained herein shall impose any obligation on the Company to continue
the tenure of the Director beyond the term for which such Director has been
elected or prevent his or her removal.




(d)

The Plan shall be interpreted by and all questions arising in connection
therewith shall be determined by the Board, whose interpretation or
determination shall be conclusive and binding.




8.

Effective Date. The Plan shall be deemed effective as of March 18, 2005, subject
to the approval of the Plan by the stockholders of the Company at the Company’s
2005 annual meeting of stockholders.  If such approval is not forthcoming, this
Plan shall be of no further force or effect and any grants made pursuant to this
plan subject to such stockholder approval shall be void and unenforceable.  







 



























1





